Case 1:18-cv-00957-CMH-TCB Document 110 Filed 07/02/21 Page 1 of 6 PageID# 1727




                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA


  UMG RECORDINGS, INC., et al.,

                         Plaintiffs,

  v.                                                      Case No. 1:18-CV-00957-CMH-TCB

  KURBANOV, et al.,


                      Defendants.


         DEFENDANT TOFIG KURBANOV’S DECLARATION IN SUPPORT OF
         DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL
            PRESERVATION AND PRODUCTION OF WEB SERVER DATA

 I, Tofig Kurbanov, declare and state as follows:

        1.      My name is Tofig Kurbanov. I am over the age of 18 years. I make this

 declaration based upon personal knowledge and my review of business records. All statements

 contained in this declaration are true and correct to the best of my knowledge. If called as a

 witness, I could and would testify as to the facts set forth in this declaration.

        2.      I operate the websites flvto.biz and 2conv.com (the “Websites”). I live in Rostov-

 on-Don, Russia and operate the Websites from Rostov-on-Don, Russia.

        3.      The Websites allow visitors to save the audio tracks from online videos to their

 computers without necessarily saving the video content as well. The functionality of the

 Websites is content neutral, and there are substantial non-infringing reasons why users would

 utilize the Websites.




                                                    1
Case 1:18-cv-00957-CMH-TCB Document 110 Filed 07/02/21 Page 2 of 6 PageID# 1728




        4.      The Websites are currently hosted with a company called Hetzner Online GmbH

 (hetzner.com). It is my understanding that Hetzner is a company organized and based in

 Germany, and that the servers hosting the Websites are physically located in Germany.

        5.      Only a small minority of the Websites’ traffic comes from the United States.

 During the time period of October 1, 2017, through September 30, 2018, only 5.87% of the users

 of the 2conv.com Website were from the United States, and only 9.92% of the users from the

 flvto.biz Website were from the United States. Documentation and evidence supporting this

 assertion is contained paragraphs 34-36 and 38-39 of my declaration dated October 1, 2018 and

 filed with this Court as Docket No. 25-1.

        6.      The web server that hosts the Websites does not maintain logs of server activity

 such as an access log which saves the time, date, and IP address of each request made to the

 Websites (the “Access Logs”). I have not configured the server to create and save Access Logs,

 in part because doing so would require the use of significant hard drive space to store this

 information, which is an expense that I do not wish to incur. It is also my understanding and

 belief that saving such Access Logs would cause the Websites to run more slowly, which I do

 not want. I have not, at any time since starting the Websites, created or stored Access Logs.

        7.      The custom-made Website interface software does not store the URLs of the

 videos that users enter into the Websites to convert them to audio files. In order for the Website

 software to store each URL information entered into the Websites by users for conversion, I

 would have to have to program the Websites’ software to store this information, which would

 involve significant costs.

        8.      Moreover, I would also incur additional expenses in respect to storing this newly

 recorded information. I believe that if the Websites saved every URL that users entered into the



                                                  2
Case 1:18-cv-00957-CMH-TCB Document 110 Filed 07/02/21 Page 3 of 6 PageID# 1729




 Websites it would take up approximately 92.5 gigabytes of storage space each day which

 translates to about 2.7 terabytes of storage each month. This would result in thousands of dollars

 a year in storage charges. For example, according to Amazon Web Services (“AWS”) server

 charges, AWS would charge about $4,500 for the first year of storage at this rate. As the storage

 would continue accumulating, the storage charges would increase by $4,500 each year (to about

 $9,000 for the second year and $13,500 for the third year, etc.) assuming that usage rates of the

 Websites remained constant.

        9.      It is also my understanding and belief that saving such URL information would

 cause the Websites to run more slowly, which I do not want. I have not, at any time since

 starting the Websites, created or stored this URL information.

        10.     The Websites also do not store a copy of the audio file that is converted by use of

 the Websites (other than for a short period of time – generally only a matter of minutes so that

 the user may download the audio file). The Websites do not do this for two primary, but non-

 exclusive, reasons. First, while the Websites have many non-copyright infringing uses and the

 Websites’ terms of service explicitly prohibit infringing uses, the Websites could be used in the

 way where copyrights are violated (just as any recording device can be used). Therefore, if the

 Websites were to store copies of all audio files converted by the Websites, it is possible that the

 Websites would maintain a copy of copyright infringing material which could itself be a

 violation of copyright law – indeed, such a practice may be considered copyright infringement

 by the Websites themselves, which would expose me personally to liability. Second, as

 mentioned above, due to the large numbers of files converted through the website, storing each

 audio file would be prohibitively expensive and the storage fees would be astronomical. Since




                                                  3
Case 1:18-cv-00957-CMH-TCB Document 110 Filed 07/02/21 Page 4 of 6 PageID# 1730




 audio files take up storage space orders of magnitude greater than that of the URLs, the storage

 fees in this situation would be many, many times greater than that of the URLs.

        11.     It is also my understanding and belief that saving these audio files would cause

 the Websites to run more slowly, which I do not want. I have not, at any time since starting the

 Websites, created or stored such audio files.

        12.     In addition, I also value the privacy of the Websites users. Keeping and storing

 Access Logs, storing the records of the URLs that were converted, or maintaining copies of

 audio files converted could jeopardize the privacy of the Websites users. In addition, storing

 such information – or providing it to third-parties such as the Plaintiffs could create a host of

 legal concerns and liabilities in the 200+ countries where the Websites are accessed (each of

 which has its own data privacy laws).

        13.     For example, it is my understanding that since the Websites are operated from

 Russia, the Russian authorities might have the right to seize and inspect the Websites’ business

 records, which would include Access Logs, URL records, and/or audio files, if the Websites

 were to maintain them. I fear that if any of the Websites’ users were to have downloaded what

 Russia considers to be dissident material, or material that the Russian government otherwise

 finds objectionable, that the Russian government could locate a Website user and possibly

 subject that user to an unfavorable and unfair criminal or civil proceeding.

        14.     Similarly, although the Websites retain the right to log information such as IP

 addresses it does not actually do so in part because doing so might violate the various data

 privacy laws of countries from which the users access the Websites. For example, the websites

 servers are located in Germany. It is my understanding that, under German law, a user’s IP

 address is generally considered personal information which cannot be shared without the user’s



                                                   4
Case 1:18-cv-00957-CMH-TCB Document 110 Filed 07/02/21 Page 5 of 6 PageID# 1731




 permission and, even then, only if the user has specifically consented to the specific disclosures.

 Although I do not know specifically, I imagine that the other 200+ countries from which the

 Websites are accessed each have their own rules about how such data is to be handled if it is

 stored and maintained. Trying to comply with the laws of each of those countries would be

 unrealistic, which is just another reason why I do not want to store such data.

        15.     I also believe that if users knew that information about their requests and usage of

 the Websites was logged and saved, and could possibly be accessed by governments, it could

 discourage users from using the Websites and decrease the popularity and profitability of the

 Websites.




                                      [Signature Page Follows]




                                                  5
Case 1:18-cv-00957-CMH-TCB Document 110 Filed 07/02/21 Page 6 of 6 PageID# 1732
